Fil                                                     i




                 OFFICE      OF THE AlTORNEY                GENERAL   OF TEXAS
                                               AUSTIN




      Tom8       Bt4t4     Park* Board
      At4tin,       %xar

      oe4ntlealmIr




                         In your letfor or                            0 ad7io4 th8tl on
      Yobmery            l.S, 1940 your de                            ad end rsaeirod
      p4rmlMian~rroBl          dlir   orr1a*                           rosentati~e8 to
.h    wmangtun,     0.                                                  le ot the Ra-
      hio4al      Rerks 84                                              ng approve1 ol
      GOa oomp dppliaa                                                   in *ratI; thet




                                        4 of raatr you a8lc the rolltmng


                               . May48 and MY. cI$uinn4ntitle4 to
                naelre thet pert of the trarel mpon8a lnaurmd
                in tebruary from eny mbaequent quartarly tnv.1
                approprlatlon?

                    *a. h-4 Mr. Mares and Kr. Quinn entl~lml to
                naeire  that part of a round-trip rallraad    tleket,
                whlah war purahamd     In Pabruary and uasd on the re-
c‘
                turn trip froa Wasrhingtan to Austin in Idaroh'l A
                round-trip tiokst WaB purohamd au* to the raot that
                Wansportation     oosts would be reduced about 98 pewant.*
C


    2bxalr %tdm Rarkkr Roar& pa@ 8